Citation Nr: 0704794	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-32 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed degenerative 
disc and joint disease of the lumbosacral spine with spinal 
stenosis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the RO.  

Following a November 2005 videoconference hearing before the 
undersigned Veterans Law Judge (VLJ), the Board remanded this 
case back to the RO for further development of the record in 
March 2006.  

Pursuant to a November 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).  


FINDING OF FACT

The veteran currently is shown to have degenerative disc and 
joint disease of the lumbosacral spine with spinal stenosis 
that as likely as not is injurry or other causative event 
during his period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by degenerative disc and joint disease 
of the lumbosacral spine with spinal stenosis, status post 
laminectomy and decompression is due to disease or injury 
that was incurred during service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1, 3.6, 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  Given the favorable action taken 
hereinbelow, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The Board notes that, during service, the veteran was seen in 
June 1945 for treatment for moderate lumbosacral sprain.  The 
veteran incurred the injury while lifting a radiator from a 
truck.  Subsequent service records noted that the lumbosacral 
strain was severe.  

Subsequent to service, the veteran is shown to have received 
treatment in a private medical facility for severe acute 
lumbar sprain in June 1954.  In May 1957, the veteran again 
received treatment in a private medical facility for acute 
lumbosacral strain with left sciatica.  

In a January 1975 private medical facility treatment record, 
the veteran complained of a severe pain in the lumbar back 
that had been ongoing for approximately five days.  He 
described the pain as a sharp, heavy pain that was present 
mainly when he walked or drove his truck.  The pain was also 
present at night when the veteran tried to sleep.  The 
veteran reported no specific injury in regard to this pain.  

On examination, the examiner noted evidence of severe muscle 
strain involving the lumbar back.  The veteran was treated 
with pelvic traction, physical therapy, and muscle relaxants.  
The veteran was diagnosed with severe muscle strain of the 
lumbar back.  

From May 1984 to August 2004, the veteran received treatment 
in a private medical facility for his lumbar back disorder.  
In the May 1984 record, the veteran was treated for a 
compression fracture at L1 following a truck accident.  
Neurological examination in the lower extremities was 
negative.  He did have significant muscular tenderness to 
palpation and muscular spasm in the paralumbar muscles of the 
upper lumbar spine.  

In a June 1985 private facility treatment record, the veteran 
complained of pain in the lower lumbar back with radiation to 
his left buttock.  He had mild tenderness to palpation over 
the left buttock.  He had significant stiffness in his lumbar 
spine with virtually no extension possible.  The X-ray 
studies showed significant degenerative joint disease of the 
lower lumbar spine.  

The doctor opined that this degenerative joint disease was 
manifesting as the pain in his lumbar spine.  The veteran was 
prescribed medication to help treat the pain.  

In an August 1987 private facility treatment record, the 
veteran complained of recurrent pain in his lower back with 
some occasional cramping in the left thigh.  The neurological 
examination was negative.  The X-ray studies showed extensive 
degenerative joint disease at L5-S1.  

A May1991 CT Scan of the lumbar spine showed spinal stenosis 
at L2-3 with lateral left herniated nucleus pulposus.  There 
was more severe spinal stenosis at L3-4.  The left L3 nerve 
root appeared entrapped in the left neural foramen by 
adjacent bony structures.  There was large central herniated 
nucleus pulposus at L4-5 contributing to spinal stenosis at 
this level also.  

In a June 1991 private facility record, the physician noted 
the veteran's long history of back pain dating back to his 
period of service.  The physician noted the pain seemed to be 
confined to the left hip region and radiated down to the L5 
nerve root distribution.  The veteran complained of numbness 
in the nerve root distribution, at L1-2, and in the mid 
lumbar spine.  He denied any bowel or bladder problems.  

On examination, there were no neurological abnormalities on 
the right side.  On the left side, the veteran had diminished 
sensation in the left L5 nerve root distribution.  His left 
calf was smaller than the right calf.  A review of the x-ray 
studies showed multiple areas of stenosis with diffuse 
arthritic changes.  

The veteran underwent a spinal decompression surgery at L3-4 
and L4-5 with excision of central herniated nucleus pulposus 
at L4 in June 1991.  Surgical records noted that the veteran 
tolerated the procedure well.  

In an August 1998 private facility record, the veteran 
complained of low back pain.  The veteran could manage the 
pain during the day while he remained active.  However at 
night, the veteran's sleep was disturbed by the low back 
pain.  There was no radiation into the lower extremities.  

The examiner noted that the veteran was stiff in the lumbar 
spine with limited range of motion.  The X-ray studies showed 
osteoarthritic change of the lumbar spine consistent with 
spinal stenosis and osteoarthritic disease.  

In a September 2000 private facility record, the veteran 
complained of pain in the mid line of his lower back with 
radiation over the right iliac brim.  The veteran was 
diagnosed with lumbar spinal stenosis post lumbar laminectomy 
syndrome.  

In an April 2003 private physician statement, the physician 
noted that he had been the veteran's primary doctor for 20 
years.  He explained that the one consistency in the 
veteran's medical history was chronic back pain.  He noted 
the veteran's history of surgical intervention for back pain.  

The physician noted the first occurrence of back pain 
reported by the veteran was during his period of service.  He 
opined that the veteran's current back disability could be 
related to this injury.  

In a March 2004 statement, the veteran's primary physician 
repeated his assertion that the veteran's fairly significant 
arthritis and spinal stenosis could conceivably be related to 
the injury the veteran suffered in service.  

In a July 2004 private facility record, the veteran 
complained of right sided low back pain.  The veteran 
reported a 60 year history of low back pain.  He denied any 
recent trauma or significant radicular pain.  

On examination, the veteran had limitation in range of motion 
in the lumbar spine.  He had a well healed midline incision 
secondary to previous laminectomy.  He had no midline 
tenderness.  He did have right sided paraspinal, 
sacroiliac/sacral, and buttock tenderness.  

The X-ray studies showed fairly significant degenerative disc 
disease and lumbar spondylosis at multiple levels.  He had 
bridging osteophytes at multiple levels.  He had an old L1 
compression fracture and a previous laminectomy at L5-S1.  

The veteran was diagnosed with low back pain; right 
sacroiliac/sacral pain; diffuse degenerative disc 
disease/lumbar spondylosis; and status post lumbar 
laminectomy.  The veteran was prescribed pain medication and 
advised to apply ice and heat to the back.  He was instructed 
on stretching exercises for the lower lumbosacral region.  

During an October 2006 VA examination, the examiner stated 
that he had reviewed the veteran's claim file.  The examiner 
reported the veteran's medical history of back pain 
complaints and noted its onset from an injury in service in 
June 1945.  

The veteran complained of continued daily back pain.  Pain 
was intensified by prolonged sitting.  The veteran reported 
that he could only sit for about 10 minutes at a time.  
Walking around provided some relief for his back pain.  

The veteran did not have significant flare-ups of pain.  He 
described the pain as a constant pain that occasionally 
radiated down through the right hip to the right leg.  He 
denied any numbness or tingling in the right leg.  He did not 
use any walking or assistive devices.  

On examination, the veteran walked stooped over.  He had mild 
scoliosis.  The examiner noted a well healed single scar in 
the lumbar area of his back.  There was questionable 
tenderness to the right sacroiliac joint; however, no 
tenderness on the left.  There was slight tenderness to 
palpation in the right sciatic notch area; but, not on the 
left.  

The veteran had limitation and stiffness in range of motion 
testing.  He had exaggerated dorsal kyphosis, a flat lumbar 
lordosis, and mild scoliosis.  X-rays showed degenerative 
joint and disc disease at the lumbar spine with spinal 
stenosis.  The veteran was diagnosed with degenerative joint 
and disc disease of the lumbosacral spine, with spinal 
stenosis, status post laminectomy and decompression.  

Based on its review of the case, the Board finds the evidence 
to be in relative equipoise in showing that the veteran 
currently has degenerative disc and joint disease of the 
lumbosacral spine with spinal stenosis, status post 
laminectomy and decompression that as likely as not is due to 
disease or injury that was incurred in service.  

By extending the benefit of the doubt to the veteran, the 
grant of service connection is warranted.  



ORDER

Service connection for degenerative disc and joint disease of 
the lumbosacral spine with spinal stenosis, status post 
laminectomy and decompression is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


